Title: To George Washington from Colonel Elisha Sheldon, 19 July 1780
From: Sheldon, Elisha
To: Washington, George


					
						Sir
						Cortlands Manor [N.Y.] July 19th 1780
					
					By the Resolution of the Assembly of the State of Connecticut, I am informed about 240 men from the Regts of Horse of that state are ordered to be Drafted to serve in the Contl Army till the Last of Decr ensuing. Some of those Drafts have already joined my Regt and as I have recd no Instructions respecting them. I take liberty to write your Excellency on the subject. The matter in which I wish to be Determined is the service to which those Levies shall be appointed, whether to serve on Horseback or on foot, and if the latter, whether to Join the Dismou[n]ted of my Regt, or whether they shall be ordered to the Battalions of Sd state. I must in justice to most of the Levies which have already joined, observe that they are tolerably mounted and well armed; They insist on the previliege of serving on Horseback, as by their constitution, but at the same time would observe that those who are not properly armed have been Informed that they cannot in their present Condition expect to act as mounted Dragons If your Excellency expects service for more Horse than are now in the field, I doubt not a number might be selected for that purpose well armed and accoutred, while the rest might be of service among the Dismounted if so ordered. I wish your Excellenceys Directions in the premises, that the men may be properly arranged and disciplined without loss of time. I have the Honor to be with the greatest Respect your Excellencys most obt and very Humble Servt
					
						Elisha Sheldon Colo. L.D.
					
				